Citation Nr: 1421616	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  00-15 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to an effective date earlier than June 23, 2006, for a 40 percent rating for fibromyalgia - including considering whether the Veteran is entitled to have her 20 percent rating under Diagnostic Code (DC) 8850-5002 for an undiagnosed joint disorder (referring to arthralgias of her hands, hips, ankles, and shoulders) resumed from June 2006 and to be separately evaluated as 40-percent disabled under DC 5025 because of her fibromyalgia from at least that date.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to November 1994, including a tour in Southwest Asia during Operation Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The relevant procedural history is rather complex and warrants explanation.  

Through an October 1999 rating decision, the RO denied two service-connection claims:  (1) for fatigue (claimed as dizziness, headaches, joint aches/swelling, fatigue/cognitive impairment, memory loss, shortness of breath, muscle fatigue, heart palpitations, nausea and numbness in the hands due to undiagnosed illness); and (2) for narrowing of the C6-7 disc space with corresponding anterior osteophytosis of the vertebral bodies (claimed as neck and head pain).

To support her claims, she and her husband testified at a hearing at the RO in August 2000 before a local Hearing Officer.  A transcript of the proceeding is of record.

Thereafter, in a July 2002 rating decision, service connection was denied for chronic neck pain, narrowing of C6-C7 disc space.  In addition, service connection was denied for an undiagnosed condition involving headaches, cognitive complaints, memory loss, shortness of breath, heart palpitations, fatigue, nausea and numbness of the hands.  That rating decision, however, granted service connection for an undiagnosed condition involving arthralgias of the hands, hips, ankles, and shoulders (claimed as joint pains), assigning a 20 percent evaluation effective November 13, 1994; and further granted service connection for an undiagnosed illness involving vertigo (claimed as dizziness and tinnitus), with an evaluation of 10 percent, retroactively effective from November 1997.

In November 2004, the Board remanded the claim involving fatigue (claimed as dizziness, headaches, joint aches/swelling, amongst other symptoms) back to the RO via the Appeals Management Center (AMC).  The Board also instructed the RO/AMC to send the Veteran a statement of the case (SOC) concerning her claim for service connection for narrowing of the C6-7 disc space with corresponding anterior osteophytosis of the vertebral bodies, as such had not yet been done in response to her timely notice of disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a May 2007 decision, the Board denied the claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, nausea, and numbness in the hands due to undiagnosed illness.  The Board noted that one of the symptoms listed involved dizziness.  However, since this symptom then recently had been attributed to a known diagnosis of vertigo, for which service connection had been established in the RO's July 2002 decision, that part of the Veteran's claim was no longer before the Board.  And since she had not separately appealed either the initial rating or effective date assigned for her vertigo, that claim was not at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).  The Board also remanded her claim for service connection for degenerative changes of the 6th and 7th cervical disc spaces with anterior osteophytosis of the vertebral bodies for additional evidentiary development.

In addition to those two claims, the Veteran had filed a timely NOD in response to a May 2004 RO decision denying other claims for service connection for IBS and a skin disorder.  So in that May 2007 decision and remand, the Board therefore instructed the AMC to send her an SOC addressing these other claims.  See Manlincon, supra.


Thereafter, in a December 2008 rating decision, the RO granted service connection for IBS, assigning an initial 10 percent rating retroactively effective from June 2, 2003.  Since, however, the Veteran did not in response separately appeal either that initial rating or effective date assigned for her IBS, that claim was no longer before the Board.  See Grantham, supra.  The RO, however, continued to deny her claim for service connection for a skin disorder in an SOC issued in December 2008.  And since she responded by filing a timely substantive appeal, VA Form 9, later in December 2008, the Board gained jurisdiction to consider this additional claim.  See 38 C.F.R. § 20.200.

Meanwhile, the Veteran had appealed the Board's May 2007 denial of her claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, nausea, and numbness in her hands due to undiagnosed illness to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2008 Order, granting a Joint Motion, the Court partially vacated the Board's decision - to the extent it had denied this claim, and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  

In a January 2009 RO rating decision that became the basis for the matter presently before the Board, the RO granted a 40 percent rating for a disability characterized as service-connected fibromyalgia, retroactively effective from June 26, 2006, and moreover, severed entitlement to service connection for an undiagnosed condition characterized by arthralgias of the hands, hips, ankles, and shoulders, which had been rated as 20-percent disabling.  The Veteran filed a timely NOD, in response, alleging she was entitled to an earlier effective date for the grant of the 40 percent rating for her fibromyalgia; she also contested the propriety of the severance of service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders.  She was issued an SOC in February 2011.  Her attorney filed a timely substantive appeal, VA Form 9, later in February 2011 noting the Veteran was continuing to appeal for an earlier effective date regarding the fibromyalgia and was continuing to contest the propriety of the severance of service connection for the other symptoms mentioned.  The Board therefore has jurisdiction to consider these earlier effective date and service connection severance claims.  See 38 C.F.R. § 20.200-02.

Subsequently, in February 2009, the Board affirmed the denial of service connection for degenerative changes of the 6th and 7th cervical disc spaces with anterior osteophytosis of the vertebral bodies, and the Veteran appealed to the Court.  Pursuant to the most recent Joint Motion issued by the Court, the Board remanded the Veteran's claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, and numbness in the hands due to undiagnosed illness, as well as her claim for service connection for a skin disorder due to undiagnosed illness.  The Board noted that two of the symptoms listed in her claim involved nausea and dizziness.  However, since nausea then recently had been attributed to a known diagnosis of IBS, for which service connection had been established in the RO's December 2008 decision, this part of the Veteran's claim was no longer before the Board.  Similarly, her dizziness as mentioned had been attributed to her known diagnosis of vertigo, for which service connection had been established in the RO's July 2002 decision, and in effect since November 1997 this part of the claim also was no longer before the Board.  Although not previously vacated by the Court - since there had not been a final adjudication by the Board - the Board also remanded the claim for service connection for a skin disorder due to undiagnosed illness for additional evidentiary development.

In December 2009, during the pendency of another appeal to the Court, the Veteran's attorney and VA's Office of General Counsel - representing the Secretary, filed a Joint Motion asking the Court to partially vacate the Board's decision to the extent it had denied this claim for service connection for cervical spine disability.  The parties also requested that the Court remand this claim for readjudication in compliance with directives specified.  In January 2010, the Court issued an Order granting the Joint Motion for Partial Remand and returned the case to the Board.  In an April 2010 decision, the Board again denied the cervical spine disability claim.
 
In an April 2012 decision the Board awarded an effective date of November 13, 1994, for the grant of service connection for fibromyalgia, which was claimed as fatigue, muscle fatigue, and headaches.  That April 2012 Board decision also granted a slightly earlier effective date of June 23, 2006 (so slightly before the then existing effective date of June 26, 2006) for the assignment of a 40 percent rating for the fibromyalgia, initially claimed as fatigue, muscle fatigue, and headaches.  That decision also, however, denied entitlement to service connection for shortness of breath, heart palpitations, and a skin disorder - including as due to undiagnosed illness - but instead remanded the remaining issues of entitlement to service connection for cognitive impairment and memory loss - also including as due to undiagnosed illness - and for an effective date earlier than June 23, 2006, for the 40 percent rating for the fibromyalgia.  As well, the Board remanded the issues of entitlement to service connection for numbness in the hands - including for clarifying comment concerning whether the numbness is associated with the fibromyalgia - and to determine whether the severance of service connection for an undiagnosed condition characterized by arthralgias of the Veteran's hands, hips, ankles, and shoulders (claimed as joint pains), as of June 2006, was warranted in light of statutes and regulations, Court precedents, and precedent opinions of VA's General Counsel that were cited.

In a January 2013 rating decision since issued, the RO granted service connection for numbness of the hands as a manifestation of the fibromyalgia, retroactively effective as of November 24, 1997, and included it in the rating for the fibromyalgia, so as part and parcel of the rating for this disability.  The RO also restored service connection for the arthralgias of the hands, hips, ankles, and shoulders (formerly rated as undiagnosed illness) effective June 23, 2006, and included it as well in the 40 percent rating for the fibromyalgia.  Since numbness of the hands was attributed to the known, as opposed to unknown, diagnosis of fibromyalgia, and service connection resultantly granted in the RO's January 2013 decision, that part of the Veteran's claim is no longer in dispute.  Likewise, since reinstated, albeit only as of June 23, 2006, the issue of whether service connection should have been severed for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders is no longer in dispute.

The Veteran's attorney thereafter reiterated the contention that the Veteran was entitled to have her 20 percent evaluation under Diagnostic Code (DC) 8850-5002 for the undiagnosed joint disorder (referring to the arthralgias of her hands, hips, ankles, and shoulders) resumed from June 2006 and to be evaluated as 40-percent disabled under DC 5025 because of her fibromyalgia from at least that date.                   He therefore maintained that separate ratings, rather than a combined or collective rating, were warranted for the arthralgia and fibromyalgia inasmuch as the former is joint pain whereas the latter is muscle pain, so providing this additional compensation would not violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board last considered this appeal through a May 2013 issuance, denying the claim of entitlement to service connection for cognitive impairment and memory loss.  Also denied was an earlier effective date than June 23, 2006 for the assignment of a 40 percent rating for fibromyalgia, and this included a determination that separate concurrent compensation for an undiagnosed joint disorder (referring to arthralgias of her hands, hips, ankles, and shoulders), namely, the 20 percent evaluation previously assigned under Diagnostic Code (DC) 8850-5002, was not warranted.  

Following another appeal therefrom to the Court, the parties to that action filed a Joint Motion for Partial Remand, proposing to vacate the Board's May 2013 decision denying the Veteran's earlier effective date claim.  The Court granted the Joint Motion in January 2014, and the case was remanded back to the Board.  

Thus, the present posture of this case lies in the Board's consideration anew of the claim for earlier effective date for a 40 percent evaluation for fibromyalgia, including the matter of separate concurrent compensation for an undiagnosed joint disorder, in light of the terms of the Court-granted January 2014 Joint Motion.



FINDINGS OF FACT

1. On June 23, 2006, and not before, it became factually ascertainable that the Veteran's fibromyalgia warranted a 40 percent disability rating.

2. Prior to June 23, 2006, the evidence indicates her fibromyalgia was episodic but present more than one-third of the time.  

3. There is overlapping symptomatology underlying the service-connected undiagnosed joint disorder and fibromyalgia in light of all pertinent evidence and applicable law, for which VA is precluded from awarding separate compensable ratings. 


CONCLUSIONS OF LAW

1. The criteria have not been met for an effective date prior to June 23, 2006, for the Veteran's 40 percent rating for her fibromyalgia.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.317, 3.400, 19.32, 20.200, 20.302(b) (2013).

2. As the earlier effective date inquiry implicates the question of evaluating the predecessor diagnosis to fibromyalgia, the criteria also have not been met for a separate compensable rating for a service-connected undiagnosed joint disorder at any point since November 13, 1994.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.27, 4.71a, Diagnostic Code 5025 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Veteran

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the so-called "fourth" (4) requirement that VA also request that a claimant submit any evidence in his or her personal possession that might tend to substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability, i.e., disability rating; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So, when the claim is for service connection, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2013).  A VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his or her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the instant claim for an earlier effective date, however, VA's General Counsel has held that no additional VCAA notice is required in this circumstance for such a "downstream" issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in April 2009, addressing the "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  Additionally, as previously noted, her fibromyalgia claim was granted an earlier effective date of November 13, 1994, in the April 2012 Board decision.  

As for the additional duty VA has to assist her in the development of her claim, inasmuch as the question at hand is one of entitlement to an earlier effective date based on the existing evidence, the Board's review generally is constrained to the record before it.  VA's duty to assist includes assistance in the procurement of service treatment records and other pertinent records of her evaluation and treatment since service and providing an examination when needed to fairly decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To the extent these sources of evidence are relevant, VA also satisfied this additional obligation.

Hence, no further notice or assistance to the Veteran is required with her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Governing Laws and Regulations, Factual Background and Analysis

As already alluded to, the month she separated from service in November 1994, the Veteran requested service connection for "Persian Gulf Syndrome."

By way of history, a July 2002 rating decision granted service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders (claimed as joint pains) and assigned a 20 percent rating retroactively effective from November 13, 1994, the day after her service had ended when she had returned to life as a civilian.  

In November 2006 she additionally requested service connection for fibromyalgia.  And in a January 2009 rating decision, the RO granted an increased, 40 percent, rating for her since service-connected fibromyalgia, retroactively effective from June 2006, and severed her entitlement to service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders, effective June 26, 2006.  In an April 2012 Board decision, she was granted service connection for fibromyalgia which was then claimed as fatigue, muscle fatigue, and headaches back to November 13, 1994.  The Board further granted a slightly earlier effective date of June 23, 2006, for the 40 percent evaluation for her fibromyalgia, as that was the date of the examination noting it was factually ascertainable that a 40 percent rating was warranted.

Intertwined with the rating prior to June 23, 2006, were the issues of service connection for hand numbness and severance of a service-connection claim for arthralgias of the hands, hips, ankles, and shoulders, associated with an undiagnosed illness.  Therefore the period prior to June 23, 2006, was remanded for further development to determine if a rating higher than the currently assigned 20 percent was met for the period prior to June 23, 2006.  In a January 2013 rating decision since issued, the RO restored service connection for arthralgias of the hands, hips, ankles, and shoulders (formally rated as an undiagnosed illness), effective June 23, 2006, and granted service connection for numbness of the hands, effective November 24, 1997, the date of claim of the decision appealed.  Both the numbness of the hands and the arthralgias were determined to be part and parcel or manifestations of the fibromyalgia and included in the 40 percent rating for the fibromyalgia, effective June 23, 2006.

The RO's reinstatement of service connection for arthralgias of the hands, hips, ankles, and shoulders apparently was based on the fact that the same symptomatology associated with that rating was associated with the fibromyalgia rating as well.  On the premise of avoiding pyramiding, the RO incorporated the arthralgia rating (previously rated as undiagnosed illness) in the fibromyalgia rating.  Pyramiding, that is, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013).  While it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


This is pertinent to the current claim of whether the Veteran is entitled to an earlier effective date for the 40 percent rating for her fibromyalgia because she and her attorney contend that she is entitled to both a 40 percent rating prior to June 23, 2006, for her fibromyalgia claim as well as an additional 20 percent rating for her claim for arthralgias of the hands, hips, ankles, and shoulders (previously claimed as undiagnosed illness), both prior to and since June 23, 2006.  

The Board denied the Veteran's claim for earlier effective date in May 2013, and further determined that separate concurrent ratings were not assignable for both fibromyalgia and undiagnosed illness of the joints under VA's preclusion of pyramiding, a decision that was thereafter remanded by the Court pursuant to a January 2014 Joint Motion.  The entire claim is now back before the Board anew.

At the very outset, as set forth in its prior decision of May 2013, the Board agrees with the RO's assessment that the claim for arthralgias of the hands, hips, ankles, and shoulders (previously claimed as undiagnosed illness), should be redesignated under the claim for fibromyalgia.  Essentially, there is insufficient ratable symptomatology to substantiate separate ratings for fibromyalgia and undiagnosed illness of the joints throughout the rating time period under review (considering the timeframe retroactive to November 13, 1994).  The end result is that upon further review, incorporating the points raised within the Joint Motion, the Board again is constrained to the deny the claim.

The Board approaches the renewed consideration of this matter by first, reiterating its prior analysis, and then, addressing the specific concerns raised within the Joint Motion as these impact disposition of the claim on appeal.  

To begin with, the Board concurs in the RO's determination that the change in diagnostic code to evaluate the Veteran's ratable symptomatology, from DC 8850-5002 for undiagnosed illness rated on the basis of rheumatoid arthritis to 5025 for fibromyalgia, was legally permissible.  Whereas both undiagnosed joint pain and fibromyalgia have been service-connected throughout, it was legitimate to change the award of compensation to the predominant disability.  

The Board has considered the implications of the change in diagnostic codes for this portion of the appeal period and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's disability had remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159.  The Board must first consider whether the June 2006 change in the assignment of the Diagnostic Code used in rating her disability was analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§  3.105(d) and 3.957.

It consistently has been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In June 2011, both the Veterans Court (CAVC) and the Federal Circuit Court considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).


In Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 10 years.  Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The CAVC determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The CAVC affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at p.p. 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id., at p. 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id., at p. 9.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id., at p. 10.

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention."  Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the CAVC was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.
 
The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

With this distinction in mind, the Veteran and her attorney essentially argue that the change in diagnostic codes in this case constituted an impermissible severance because it is possible for a Veteran to have separate and distinct manifestations from the same disability that would permit rating under several diagnostic codes; as noted, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Specifically, they argue that the initial grant of service connection related to arthralgias, a joint condition, and service connection was subsequently granted for fibromyalgia, a muscle condition.  Thus they maintain that the Veteran is entitled to a 40 percent rating for her fibromyalgia from November 13, 1994, as well as an additional 20 percent rating for her arthralgias.

 "Arthralgia is defined as pain in a joint,"  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); and fibromyalgia-"fibro is a prefix denoting relationship to fibers" and "myalgia" is "muscular pain."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  However, specific to VA purposes, Diagnostic Code 5025 defines fibromyalgia as including widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  The code for fibromyalgia includes skeletal pain, not just muscular pain.  As such, the Board finds that to allow separate ratings for the Veteran's fibromyalgia and arthralgias would indeed amount to pyramiding.  As such, the Board finds that the redesignation of the rating code in this instance is not improper, even though the previous designation had been in place more than 10 years, as the disability and the symptoms associated with it remain protected.
The next question before the Board is whether any earlier effective date than June 23, 2006 for the assignment of a 40 percent evaluation for fibromyalgia is warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase.

It follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

With all of this in mind, the Board turns to the first determinative issue - the date of receipt of the Veteran's claim.  A review of the file shows that her claim for fibromyalgia was received in November 2006.  As the previous claim for arthralgia of the hands, hips, ankles, and shoulders was received on November 13, 1994, it is necessary to determine when she met the requirements for the 40 percent rating, including considering whether this was during the one year immediately preceding her claim.  A review of the record indicates she did not meet the requirements for a 40 percent rating until the report of her June 23, 2006 VA compensation examination.

Again, she is currently rated under Diagnostic Code 5025; however, she was previously rated under Diagnostic Code 8850-5002.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this instance the hyphenated code indicated she was rated for rheumatoid arthritis as an active process and as part of an undiagnosed illness.

Diagnostic Code 5025 as mentioned defines fibromyalgia as including widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

So the 40 percent rating is the maximum schedular rating permissible under the applicable Diagnostic Code.

Diagnostic Code 5002, for rheumatoid arthritis, as an active process warrants a 20 percent evaluation for one or two exacerbations a year in a well-established diagnosis, a 40 percent evaluation for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring three or more times a year, a 60 percent evaluation where the evidence demonstrates symptomatology less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbation occurring four or more times a year or a lesser number over prolonged periods, and a 100 percent evaluation for constitutional manifestations associated with active joint involvement that is totally incapacitating. 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2011).

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002, provided that limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  An associated note provides that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Instead, the higher evaluation is to be assigned.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for musculoskeletal disabilities.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is at least partly based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These other factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Moreover, this directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain only associated with arthritis as defined by § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (emphasis added).  Rather, pain on motion can only be characterized as limiting pain constituting functional loss when it affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id., at 43; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Here, the evidence of record does not show the Veteran's symptomatology, to include fatigue, muscle fatigue, headaches, numbness in the hand, and arthralgias of the hands, hips, ankles, and shoulders meet the criteria for a rating higher than the currently assigned 20 percent rating under any of the above criteria.  

In this regard, initially the Board notes that she has never been diagnosed with rheumatoid arthritis or what amounts to it as an active process, as such she is not entitled to a rating under Diagnostic Code 5002.  Therefore the Board will focus on the criteria for a 40 percent rating under Diagnostic Code 5025.

The evidence of record fails to show that she experienced fibromyalgia symptomatology at a near constant rate prior to June 23, 2006.  In this regard, the Board notes beginning with the December 1994 general medical examination that she reported only daily pain in her back with intermittent mild pain radiating into her buttocks and hips and fleeting joint pains in her hands, ankles, and shoulders.  A September 2000 examination report noted "waxing and waning" fatigue that could last several months, but was not continual.  The May 2002 Persian Gulf War protocol examination noted numbness in the hands that occurred only intermittently.  A December 2002 rheumatology consultation report noted that the Veteran experienced migratory polyarthralgia and occasional swelling with sudden onset and intermittent burning pain.  She reported the frequency of the "attacks" as every two months on average, lasting 2-3 days at time.  Additionally, a June 2003 VA rheumatology follow-up indicated she had roving joint pain, including an episode several weeks prior to that examination involving her shoulders.  The pain had not recurred since then, however.  While she reported daily pain in her lower back (a separately service-connected claim), she did not report daily pain in any other part of her body.


Thus, as the evidence fails to indicate she had widespread musculoskeletal pain and tender points that were shown to be constant, or nearly so, the Board finds that the higher 40 percent rating is not warranted prior to June 23, 2006.  As such, an earlier effective date for the 40 percent rating for the Veteran's fibromyalgia is not supported, as is her attorney's request to have her receive this 40 percent rating concurrently with the prior 20 percent rating for the arthralgias.

The above having been elucidated, the Board now addresses those points raised within the Court approved January 2014 Joint Motion for Partial Remand.  

First, the Joint Motion found that the Board's prior May 2013 decision erred by failing to consider VA's Federal Register notice from April 1999 that originally implemented the rating criteria for fibromyalgia.  According to the Joint Motion, the Board had not properly addressed all arguments and evidence raised in connection with this notice, despite the fact that the Veteran had provided a copy of the April 1999 regulation change notice (with response to comments).  The Joint Motion then cited to the following provisions of the Federal Register as specifically requiring discussion by the Board:

As the evaluation criteria indicate, there may be multi-system 
complaints in fibromyalgia.  If signs and symptoms due to fibromyalgia 
are present that are not sufficient to warrant the diagnosis of a 
separate condition, they are evaluated together with the musculoskeletal pain and tender points under the criteria in diagnostic code 5025 to determine the overall evaluation.  The maximum schedular evaluation for fibromyalgia in such cases is 40 percent.  If, however, a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (see 38 CFR 3.310(a)), as long as the same signs and symptoms are not used to evaluate both the primary and the secondary condition (see 38 CFR 4.14 (Avoidance of pyramiding)).  In such cases, fibromyalgia and its complications may warrant a combined evaluation greater than 40 percent.  Since these rules are for general application, they need not be specifically referred to under diagnostic 
code 5025.

...The statement regarding the lack of loss of musculoskeletal 
function is supported by medical texts which state, for example, that 
objective musculoskeletal function is not impaired in fibromyalgia 
("The Manual of Rheumatology and Outpatient Orthopedic Disorders" 349  (Stephen Padgett, Paul Pellicci, John F. Beary, III, eds., 3rd ed. 
1993)); that the syndrome is not accompanied by abnormalities that are 
visible, palpable, or measurable in any traditional sense; and that the 
patient must recognize the physical benignity of the problem 
("Clinical Rheumatology" 315 (Gene V. Ball, M.D. and William J. 
Koopman, M.D., 1986)).  These medical texts confirm that fibromyalgia 
does not result in objective musculoskeletal pathology.  The criteria we 
have established to evaluate disability due to fibromyalgia are 
therefore based on the symptoms of fibromyalgia rather than on objective loss of musculoskeletal function.

...Fibromyalgia is a "nonarticular" rheumatic disease ("The Merck 
Manual" (1369, 16th ed. 1992)), and objective impairment of 
musculoskeletal function, including limitation of motion of the joints, 
is not present, in contrast to the usual findings in "articular" rheumatic diseases.  Joint examinations in fibromyalgia are necessary 
only to exclude other rheumatic diseases because physical signs other 
than tender points at specific locations are lacking.  The pain of 
fibromyalgia is not joint pain, but a deep aching, or sometimes burning 
pain, primarily in muscles, but sometimes in fascia, ligaments, areas 
of tendon insertions, and other areas of connective tissue (Ball and 
Koopman, 315).  The evaluation criteria require that the pain be 
widespread, and that the symptoms be assessed based on whether they are 
constant or episodic, or require continuous medication, but they are 
not based on evaluations of individual joints or other specific parts 
of the musculoskeletal system.  We believe the evaluation criteria make 
clear the basis of evaluation, and we therefore make no change based on 
this comment.

	See 64 Fed. Reg. 32,410 (effective June 17, 1999).

The Joint Motion then proceeded to find that the Board failed to reconcile VA's explanation of fibromyalgia given in the Federal Register notice with the Veteran's own explanation.  In so finding, the Joint Motion observed that even the Board itself cited some language identifying fibromyalgia as involving the muscle "fibers" with associated "muscular pain" (as distinguished from the more orthopedic pain associated with service-connected undiagnosed illness joint disease).  The Joint Motion considered this an oversight with regard to the Board's duties to consider all relevant issues and evidence raised.

Second, the Joint Motion indicated that the Board erred by failing to consider the RO's January 2013 rating decision to reinstate service connection for an undiagnosed joint disorder, regarding the proper disability rating.  The RO found that service connection for the undiagnosed joint disorder was improperly severed when service connection for fibromyalgia was awarded under DC 5205 in January 2009, with a 20 percent evaluation effective November 1994, and a 40 percent evaluation from June 2006.  Yet once restoring service connection, the RO did not address whether a 20 percent evaluation for underdiagnosed joint disorder from November 1994 to June 2006 was restored (whereas the RO did rule out such rating after June 2006, explaining that it was incorporated into the 40 percent rating for fibromyalgia, at least as of June 2006). 

Third, the Joint Motion requested a more detailed statement of reasons and bases for the Board's decision not to assign separate compensation for fibromyalgia and an undiagnosed joint disorder, in light of the two bases for remand already raised.

Addressing the first point, the Board finds that notwithstanding the provisions of the above-cited Federal Register notice, and definition of fibromyalgia therein, the assignment of separate compensable ratings for both fibromyalgia and an undiagnosed joint disorder remain precluded by VA's legal provisions against pyramiding.  As the Board has indicated, the RO updating the applicable diagnostic code to DC 5025 for fibromyalgia was not an impermissible severance of service connection for undiagnosed joint disorder under 38 U.S.C.A. § 1159, since the same general pathology was still being rated.  (Incidentally, the actual underlying grant of service connection for undiagnosed joint disorder has since been restored anyway, though the question of compensation thereto, and therefore recognition as a compensable disability, remains.)  Observed in this regard was the lack of significant distinction between the symptomatology underlying fibromyalgia and undiagnosed joint disorder, at least for rating purposes.  Further review of the VA Federal Register notice cited does not alter this conclusion.  

Essentially, the Federal Register notice cited acknowledges that separate disabilities from fibromyalgia warrant separate compensation, including those secondary to fibromyalgia (see 38 C.F.R. § 3.310(a), providing for service connection for conditions proximately due to or the result of a service-connected disability) -- for instance, depression secondary to fibromyalgia, or other condition separate from the multi-system complaints of fibromyalgia.  The rule against pyramiding under 38 C.F.R. § 4.14 and other provisions not found under DC 5025 are instructive.  Further explained (in the portion cited within the Joint Motion) is that objective musculoskeletal function is not impaired in fibromyalgia, and this condition instead is more of an intrinsic, burning pain to the muscles and connective tissue.  The Board takes the foregoing into consideration, and though the underlying structure affected by fibromyalgia may be more associated with the muscular/connective tissue and that of an undiagnosed joint disorder has an orthopedic basis, there is ultimately the same ratable symptomatology of the manifestation of chronic and episodic pain, tenderness and discomfort, both of which DC 5025 and former DC 8850-5002 (for an undiagnosed condition, evaluated analogous to rheumatoid arthritis, but without any actual rheumatic symptomatology) recognize.  Whereas pain/discomfort is generally not a compensable disability per VA law (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)), the rating criteria premised on fibromyalgia provide a notable exception to that principle.  In this instance, the Veteran's prior evaluation pursuant to DC 8850-5002 was likewise intended to recognize joint pain of an undiagnosed origin.  Based on the provisions of the VA Federal Register notice, and even assuming that there is a principled distinction to be made between fibromyalgia and an undiagnosed joint disorder as to underlying bodily structures affected, there is little to distinguish these conditions in symptomatology other than the perhaps to some extent the sources of the underlying discomfort.  Indeed, the former characterization of disability as an undiagnosed joint disorder suggests that the entire joint structure (muscles, ligaments and tendons included) was incorporated in that award, as it would be unusual to suggest that "orthopedic" pain originates only from the actual bone or bone structure and not also the supporting and/or locomotive structures. Thus, the symptomatology shown is instead distinctly overlapping, and VA's regulatory preclusion against "the evaluation of the same manifestation under different diagnoses" must be determinative here.  This notwithstanding, however, even the ability to logically distinguish between sources of chronic pain in the respective service-connected disorders is questionable, given that despite the apparent muscular/orthopedic distinction cited in the Federal Register notice, the conclusion of the notice refers the reader back to the express language of DC 5025, which itself defines fibromyalgia as "musculoskeletal pain," suggesting both muscular and orthopedic impairment are included.  Thus, the language of DC 5025 further substantiates the comprehensiveness of this provision for rating purposes.

Perhaps if the Veteran's undiagnosed joint disorder involved readily detectable, observable, and measurable limitation of motion of actual joints, or for that matter, demonstrable rheumatoid arthritis, then the Board would be presented with a reasonable and principled basis for finding the distinction in ratable symptomatology requested by the Veteran in this case.  Here, however, there is no such indication of distinct compensable disability aside from the impairment attributable to fibromyalgia. 

Addressing the remaining points raised within the Joint Motion, the Board understands that the January 2013 RO rating decision though reinstating service connection for an  undiagnosed joint disorder, did not directly consider the question of whether a 20 percent rating for undiagnosed joint disorder under DC 8850-5002 is assignable prior to June 23, 2006.  In light of the findings already made by the Board regarding the overlapping symptomatology between this existing condition and fibromyalgia, however, it is concluded that no such separate rating is warranted, and that the RO's omission in this regard, though not as comprehensive a decision as could have been issued, does not present any material basis otherwise for substantiating the separate awards of compensation sought.  Likewise, as to the third and final point raised within the Joint Motion, the Board believes that the foregoing discussion has provided satisfactory reasons and bases for the decision reached in this case.  

Whereas the Board acknowledges the concerns raised within the Court's Joint Motion, and undertakes to provide a comprehensive and duly reasoned explanation for the conclusion arrived at, the Board's ultimate determination remains the same regarding the dispositive issues in this case.  The preponderance of the evidence being unfavorable, the claim on appeal must be denied.


ORDER

The claim of entitlement to an effective date earlier than June 23, 2006, for the 40 percent rating for the fibromyalgia - including considering whether the Veteran is entitled to have her 20 percent evaluation under DC 8850-5002 for an undiagnosed joint disorder (referring to arthralgias of her hands, hips, ankles, and shoulders) resumed from June 2006 and to be separately evaluated as 40-percent disabled under DC 5025 because of her fibromyalgia from at least that date, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


